DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
This case is being examined in Art Unit 3649 which is an art unit that specializes in assisting Pro Ses. Pro Se means prosecuting the application without a patent practitioner (patent attorney or patent agent).  Please do not hesitate to contact Examiner Blake Tankersley at 571-270-7568 if you have any questions regarding this correspondence and/or how to respond. 

Election/Restrictions
Applicant’s election of Species A, 2 in the reply filed on June 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Immediately below this paragraph is a rejection of the claims based on previously published patent document(s) or other publication(s) (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2008/0036257 to Almy (hereinafter Almy) in view of U.S. Patent No. 8,029,007 to Jones et al. (hereinafter Jones).
Regarding claim 1, as best understood, Almy discloses a detachable seat for a shopping cart comprising: a vertical hollow portion (54) with an upper end (top end of 54) (see FIG. 4 and paragraph [0031]); a wheel (15) (see FIG. 1A); a pillar (52) with a seat (22) connected to its upper end (top end), wherein the lower end (bottom end) of 
Almy may not explicitly disclose an inverted T shaped structure having a horizontal portion; a set of wheels connected to the two ends of the horizontal portion of the inverted T shaped structure; and that the lever is pivotally connected.  However, Jones discloses an inverted T shaped structure (including 2 and 20) having a horizontal portion (2) (see FIG. 1; col. 3, lines 27-50; and col. 4, lines 3-6, the seat post (20) with the horizontal platform (2) are in a general T shape); a set of wheels (6) connected to the two ends (left and right) of the horizontal portion (2) of the inverted T shaped structure (including 2, 20, and 22) (see FIG. 1 and col. 3, lines 27-50); and that the lever (8) is pivotally connected (see FIG. 2 and the paragraph bridging cols. 3 and 4, discloses rotating 360 degrees).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the above features of Jones into the device of Almy in order to provide a way to attach a seat to shopping carts of different types without significant hardware being mounted on the shopping carts (see Jones, col. 1, lines 5-8 and lines 17-22).
Almy in view of Jones may not explicitly disclose that the lever is connected to the pillar because Almy discloses the lever (30) being connected to the vertical hollow portion (54) and not the pillar (52) (see FIG. 1A).  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present 
Regarding claim 2, Jones discloses that the set of wheels (6) are rotatably connected to the horizontal portion (2) of the inverted T shaped structure (including 2 and 20) allowing the detachable seat (whole device) to move in any direction (see FIG. 3, shows that the wheels are standard caster wheels that rotate about vertical axes.  Additionally, the wheels rotate about horizontal axes).
Regarding claim 3, Almy in view of Jones discloses that the first end (end closest to pillar (52) of Almy) of the lever (30 of Almy) is connected to the pillar (52 of Almy) such that the other end of the level (30 of Almy) can be moved up and down through an angle of 180 degrees vertically with respect to the first end (end closest to pillar (52) of Almy) (see Jones, FIG. 2 and the paragraph bridging cols. 3 and 4, discloses rotating 360 degrees which includes 180 degrees).
Regarding claim 6, Almy in view of Jones discloses that the inverted T shaped structure (including 2 and 20 of Jones) and the pillar (52 of Almy) is made of steel-based material, fiber-based material, aluminum-based material, or magnesium alloy (see Almy, paragraph [0022], discloses using aluminum).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2008/0036257 to Almy (hereinafter Almy) in view of U.S. Patent No. 8,029,007 to .
Regarding claim 4, as best understood, Almy in view of Jones may not explicitly disclose that the lever is spring shaped and acts as a shock absorber.  However, Tian discloses that the lever (21) is spring shaped and acts as a shock absorber (see FIG. 8 and the second full paragraph on page 7, discloses that 21 is a “spring damping rod”.  Additionally, as explained in the 112(b) rejection below, the term “spring shaped” is unclear because there are many types of springs such as a helical spring, leaf spring, and an air spring.  Since Tian discloses a spring, Tian is considered to read on a spring shape as best understood).  It would have been  obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the spring of Tian into the device of Almy in view of Jones in order to damp any forces applied to the lever and reduce transmissions of shock to the seat.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2008/0036257 to Almy (hereinafter Almy) in view of U.S. Patent No. 8,029,007 to Jones et al. (hereinafter Jones), as applied to claims 1-3 and 6, and further in view of U.S. Publ. No. 2017/0105530 to Sheinkop (hereinafter Sheinkop).
Regarding claim 7, as best understood, Almy discloses that seat locking mechanism is not limited to what is shown in FIG. 4 and can include other known or later developed locking mechanisms (see paragraph [0035]).  However, Almy in view of Jones may not explicitly disclose that the pillar has a series of holes at equal distances and the inverted T shaped structure has one hole near the top end, wherein the holes .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2008/0036257 to Almy (hereinafter Almy) in view of U.S. Patent No. 8,029,007 to Jones et al. (hereinafter Jones), as applied to claims 1-3 and 6, and further in view of WO Publ. No. 2016/019446 to Lopes (hereinafter Lopes).
Regarding claim 14, Almy in view of Jones may not explicitly disclose that the set of wheels lock automatically upon determining a user sitting on the detachable seat, wherein a pressure sensor disposed in the detachable seat determines if the user is sitting on the detachable seat.  However, Lopes discloses that the set of wheels lock automatically upon determining a user sitting on the detachable seat (2), wherein a pressure sensor (seat-activated sensors) disposed in the detachable seat (2) determines if the user is sitting on the detachable seat (2) (see FIGS. 3 and 4 and paragraph [004] of the translation).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the pressure sensor and braking system of Lopes into the device of Almy .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2008/0036257 to Almy (hereinafter Almy) in view of U.S. Patent No. 8,029,007 to Jones et al. (hereinafter Jones), as applied to claims 1-3 and 6, and further in view of US Patent No. 5,194,844 to Zelda (hereinafter Zelda).
Regarding claim 15, Almy in view of Jones may not explicitly disclose that the set of wheels lock automatically to stop the movement of the seat and the connected shopping cart upon detecting at least one of: a sudden change in speed or direction of the detachable seat detected by a compass, a gyro- sensor, an accelerometer, and a speed sensor provided in the detachable seat, and an obstruction in the path of the detachable seat detected by the proximity sensor, and presence of the detachable seat in an unauthorized area detected by the location sensor.  However, Zelda discloses that the set of wheels (32) lock automatically to stop the movement of and the connected shopping cart (6) upon detecting at least one of: a sudden change in speed or direction of the detachable seat detected by a compass, a gyro- sensor, an accelerometer, and a speed sensor provided in the detachable seat, and an obstruction in the path of the detachable seat detected by the proximity sensor, and presence of the shopping cart (6) in an unauthorized area detected by the location sensor (58) (see FIGS. 1 and 4 and col. 7, lines 28-54).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the 
Regarding claim 16, Almy in view of Jones and Zelda discloses that an alert is sent to an authorized personnel upon determining the sudden change in speed or direction of the detachable seat or the presence of the detachable seat (of Almy in view of Jones) in an unauthorized area (see FIG. 8 and col. 8, lines 34-57, discloses sending an alert to a monitor (80) which can be seen by authorized personnel).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 15 lacks written description because it recites that “the set of wheels lock automatically to stop the movement of the seat and the connected shopping cart upon detecting at least one of: a sudden change in speed or direction of the detachable seat detected by a compass, a gyro-sensor, and accelerometer, and a speed sensor provided in the detachable seat.”  It is noted that paragraph [0027] of the present specification states “[t]he speed detecting sensors may automatically activate the brakes on the wheels upon crossing a defined speed limit.”  However, this section does not provide support for claim 15 because claim 15 requires “a sudden change in speed or direction” which is not the same as “crossing a defined speed limit.”  Additionally, paragraph [0029] discloses that “an alert is generated and sent to authorized personnel” when events similar to the above recitation occurs, but never discloses locking the wheels in response to these events occurring.  Accordingly, a person having ordinary skill in the art would not have thought that Applicant had possession of the above recitation at the time of filing.

Claim 16 lacks written description at least by virtue of its dependency on claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite (meaning unclear) because it recites a “lever”.  Applicant appears to be referring to element (210) in FIG. 2 as a lever.  However, a lever is defined as “a rigid bar that pivots about one point and that is used to move an object at Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Since the specification does not specifically redefine the claim term “lever”, claim 1 is indefinite.  It is noted that the term “lever” is used throughout the claims and all are indefinite for the same reason.  Applicant may wish to recite a different term besides “lever”.
Claim 4 is indefinite because it recites “spring shaped”.  However, springs can have many shapes such as helical springs, leaf springs, and air springs, and there is no such thing as a general spring shape.  Applicant may wish to define the actual shape such as “helical”.
Claim 7 is indefinite because it recites “a series of holes”, “one hole near the top end”, and “wherein the holes are used”.  It is unclear whether the last recitation regarding “wherein the holes are used” is referring to only the “series of holes” or both the “series of holes” and the “one hole near the top end”.
Claim 7 is also indefinite because it recites “one hole near the top end”.  First, it is noted that there is no antecedent basis for “the top end”.  Additionally, parent claim 1 recites “a vertical hollow portion with an upper end”.  It is unclear how “the top end” relates to the “upper end”.  Are they referring to separate elements, or are they referring 
All claims which depend from an indefinite claim are also indefinite by virtue of their dependencies.

Drawings
The drawings are objected to under 37 CFR 1.84(l) because the weight of the lines in FIGS. 1 and 4-6 are not heavy enough to permit adequate reproduction.  Specifically, there are portions of FIGS. 1 and 4-6 which cannot be seen.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, and 15 are objected to because of the following informalities:  
Amending claim 1 to recite “a set of wheels connected to [[the]] two ends of the horizontal position of the inverted T shaped structure” would correct an antecedent basis problem.  A lack of antecedent basis means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim or has referred to a structure using “a” when the structure has been previously introduced. Claims are written starting from a blank slate regardless of what has been disclosed in the written description of the invention. Thus if a structure such as “the two ends” in claim 1 exists in the invention, Applicant must first recite in the claims that there are “two ends” without using the word “the” or “said” (if the recitation is not plural, the recitation should be proceeded with the word “a”).
Amending claim 3 to recite “[[the]]a first end of the lever is connected to the pillar such that another end of the lever can be moved” would correct an antecedent basis problem and a typographical error.
Amending claim 15 to recite “detected by [[the]] a proximity sensor” would correct an antecedent basis problem.
Amending claim 15 to recite “detected by [[the]] a location sensor” would correct an antecedent basis problem.
Appropriate correction is required.

Conclusion
Applicant may wish to look at the following cited art when crafting a reply to this Office Action.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent No. 1,654,939 to Loebs (see FIG. 1 and page 1, lines 1-7 and lines 71-73, discloses a telescoping tow bar with a spring (14) to absorb shocks) and KR Publ. No. 2011/0071624 to Kwan et al. (see FIG. 2 and the first full paragraph on page 4 of the translation, discloses stopping a cart based on an ultrasonic sensor (230) to prevent a collision).
The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649